November 23, 2015


Jeffrey Kyle, Clerk
Third Court of Appeals
P.O. Box 12547
Austin, TX 78711

Re: COA No. 03-15-00671-CV
    Trial Court No. D-1-GN-14-001348
    Rebecca Harris, et al vs. TCEQ

Dear Mr. Kyle:

The Reporter’s Record in the above-styled case is due today.

I am hereby requesting an extension of 30 days up to and including December 23,
2015. Please note I will be on vacation November 30th thru December 14th.

Thank you in advance for your consideration.

Sincerely,


/s/ Meanette J Salgado______
Meanette J Salgado, CSR, RPR
Official Court Reporter
126th Judicial District Court
P.O. Box 1748
Austin, Texas 78767